Exhibit 10.25

 

AMENDMENT NUMBER ELEVEN

to the

Master Repurchase Agreement

dated as of May 30, 2002

by and between

NEW CENTURY FUNDING SB-1, a Delaware statutory trust

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

(as successor to SALOMON BROTHERS REALTY CORP.)

 

This AMENDMENT NUMBER ELEVEN (this “Amendment Number Eleven”) is made this 28th
day of September, 2005, by and among NEW CENTURY FUNDING SB-1, a Delaware
statutory trust, having an address at c/o Christiana Bank & Trust Company, 1314
King Street, Wilmington, Delaware, 19801 (“NC SB-1”) and CITIGROUP GLOBAL
MARKETS REALTY CORP. (as successor to Salomon Brothers Realty Corp.), having an
address at 390 Greenwich Street, New York, New York 10013 (the “Buyer”) to the
Master Repurchase Agreement, dated as of May 30, 2002, between NC SB-1 and the
Buyer, as amended (the “Agreement”).

 

RECITALS

 

WHEREAS, Buyer and NC SB-1 have agreed to amend the Agreement to extend the
termination date thereof; and

 

WHEREAS, as of the date of this Amendment Number Eleven, NC SB-1 represents to
the Buyer that it is in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Agreement and not in default under the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of September 28, 2005, Section 27 of the Agreement shall
be amended by substituting “December 29, 2005” for “September 30, 2005” in
clause (i) thereof.

 

SECTION 2. Representations. In order to induce the Buyer to execute and deliver
this Amendment Number Eleven, the Seller hereby represents to the Buyer that as
of the date hereof, after giving effect to this Amendment Number Eleven, the
Seller is in full compliance with all of the terms and conditions of the
Agreement and the Letter Agreement and no Default, Event of Default or Material
Adverse Change has occurred under the Agreement.

 

SECTION 3. Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment Number
Eleven and all other related documentation (including all reasonable fees and
out of



--------------------------------------------------------------------------------

pocket costs and expenses of Buyer’s legal counsel incurred in connection with
the foregoing documents), in accordance with Section 22 of the Agreement.

 

SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Master Repurchase Agreement.

 

SECTION 5. Limited Effect. This Amendment Number Eleven shall become effective
upon the execution hereof by the parties hereto. Except as expressly amended and
modified by this Amendment Number Eleven, the Master Repurchase Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eleven need not be made in the Master Repurchase Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Master Repurchase Agreement, any reference in any of such items to the
Master Repurchase Agreement being sufficient to refer to the Master Repurchase
Agreement as amended hereby.

 

SECTION 6. GOVERNING LAW. THIS AMENDMENT NUMBER ELEVEN SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTIONS 5-1401 and 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 7. Counterparts. This Amendment Number Eleven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Seller have caused this Amendment Number
Eleven to be executed and delivered by their duly authorized officers as of the
day and year first above written.

 

NEW CENTURY FUNDING SB-1

By:

  Christiana Bank & Trust Company, not in its individual capacity but solely as
owner trustee

By:   

 

/s/ James M. Young

Name:

 

James M. Young

Title:

 

Assistant Vice President

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

By:   

 

/s/ Bobbie Theivakumaran

Name:

 

Bobbie Theivakumaran

Title:

 

Authorized Agent

 

Each of the undersigned Guarantors under the Guaranty and Pledge Agreement dated
as of May 30, 2002, as amended, hereby acknowledges and agrees to the amendments
and modifications to the Master Repurchase Agreement made pursuant to this
Amendment Number Eleven.

 

NEW CENTURY MORTGAGE CORPORATION

By:   

 

/s/ Patrick Flanagan

Name:

 

Patrick Flanagan

Title:

 

President

 

NEW CENTURY FINANCIAL CORPORATION

(f/k/a New Century REIT, Inc.)

By:   

 

/s/ Patrick Flanagan

Name:

 

Patrick Flanagan

Title:

 

Executive Vice President

By:   

 

/s/ Robert K. Cole

Name:

 

Robert K. Cole

Title:

 

CEO